TYSON, J.
— By the terms of the written contract,of purchase the respondents were to pay interest at the rate of eight per centum per annum upon the deferred payments from date of sale. In ascertaining the amount due by them upon these deferred payments, the chancellor in making the calculation of interest, calculated the interest from the date of .maturity of these deferred payments, instead of from date of sale. The contract evidencing the amounts due and owing to the complainant was in writing and made an exhibit to the deposition of witness Anderson. There was and could not have been any controversy as to these amounts,and as to the time from which interest began to- run. These facts were not only shown by the contract itself, -but by the answer of the respondents to the bill. After the rendition of' this decree by the chancellor, the complainant discovering the mistake, made a motion at the next term of the court to correct the decree so as to make it for the correct amount. Notice in writing of this motion was served upon the respondents. The chancellor granted tlie motion and corrected the decree. It is from this action of the chancellor that this appeal is prosecuted.
The principle has been long regarded as settled, that a court is without power to alter, vary or annul final judgments or decrees, after the close of the term at which they are rendered, unless it be for the mere correction of clerical errors or omissions. The calculation of interest involves the "exercise of no judicial discretion. It is a mere matter of calculation. In the case under consideration, the chancellor having the right to ascertain the amount due upon the contract without refer*610ring tlie matter of calculation to tlie register, which lie' exercised, was not exercising Ms judicial discretion in tlie calculation of interest. Indeed there was no room for any application of liis judicial sanction or discretion. And tlie fact that lie made a mistake in the calculation is entitled to no more weight than had it been made by his clerk, tlie register. — Ford v. Tinchant, 49 Ala. 567. The following cases are conclusive of the correctness of the action of the court in amending the decree nunc pro tunc: Philipc v. Harberlee, 45 Ala. 597; Wade v. Kelly & Hutcheson, 2 Stew. 443; Smith v. Kennedy, 63 Ala. 334; Nabers’ Admr. v. Meredith, 67 Ala. 333; 15 Ency.. Pl. & Pr. p. 224, and authorities cited in note 1.
The decree having been amended so as to speak the truth and there being a balance due the complainant after applying the proceeds of the sale of the lands to the satisfaction of the decree, there was no error in rendering a personal decree against the respondents for the deficiency.
This decree for the deficiency could not properly be rendered until after a sale and a confirmation. — Code, § 859; Presley v. McLean, 80 Ala. 309,
Affirmed.